Per Curiam.
This is an appeal from a judgment of the superior court of Walla Walla county, declaring a deed, given by J. S. Galloway and S. E. Galloway to appellant James E. Houtchens, purporting to convey title to certain tracts of land in Walla Walla and Columbia counties, state of Washington, to be fraudulent and void, and declaring the judgment of the respondent to be a valid lien upon the real estate described in said deed.
Conceding the correctness of the legal propositions submitted by the appellants, to the effect, that a deed conveying real estate is presumed to have been made without a fraudulent intent; -that fraud is never presumed but must be established by the party alleging it; that a debtor even in failing circumstances may in good faith dispose of his entire property for the purpose of paying a portion of his debts, although other debts are left unsatisfied; that the circumstances relied upon must be such as to reasonably consist only with intent to defraud and be inconsistent with an honest intent, and that evidence that merely casts a suspicion on a transaction is not sufficient to vitiate it, we are yet of the opinion that the findings made by the court were fully justified by the testimony, and that the judgment properly followed the facts found by the court.
Affirmed.